PRYOR, Circuit Judge:
This appeal presents the questions whether a teacher violated a disabled student’s constitutional right to be free from excessive corporal punishment or discriminated against the student solely by reason of his disability, in violation of a federal statute, when the teacher physically and verbally abused the student on several occasions. The student, T.W., was enrolled for several months in Kathleen Garrett’s autism class at a middle school in Seminole County, Florida. On a few occasions, Garrett physically restrained T.W. in response to his disruptive conduct. Garrett also occasionally called T.W. names, provoked him, and used profanity around him. There is evidence that Garrett’s actions aggravated T.W.’s developmental disability, but there is no evidence that Garrett caused T.W. to suffer any serious physical *593injuries. T.W., by and through his mother, complained that Garrett and the School Board of Seminole County violated his rights under the Due Process Clause of the Fourteenth Amendment, 42 U.S.C. § 1983, and that the School Board discriminated against him because of his disability in violation of section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a). The district court granted summary judgment in favor of Garrett and the School Board. Although the events that allegedly transpired in Garrett’s classroom are troubling, we conclude that T.W.’s complaint that Garrett and the School Board violated his constitutional and federal statutory rights fails as a matter of law. We affirm the summary judgment in favor of Garrett and the School Board.
I. BACKGROUND
We divide our discussion of the background of this appeal in three parts. First, we discuss T.W.’s disability. Second, we discuss the incidents that gave rise to T.W.’s claims against Garrett and the School Board. Third, we discuss the procedural history of this appeal. Because this appeal is from a summary judgment, we construe all facts in the light most favorable to T.W. Peterson v. Baker, 504 F.3d 1331, 1336 (11th Cir.2007).

A. T.W.’s Disability

T.W. exhibited developmental and behavioral problems at an early age. T.W. was aggressive, threw temper tantrums, and was extremely sensitive to touch and noise. Professionals at the Kennedy Krieger Institute in Baltimore, Maryland, administered T.W.’s first formal psychiatric evaluation when he was five years old and diagnosed him with anxiety disorder. T.W. received psychiatric treatment from the Kennedy Krieger Institute for about a year and a half and later received treatment from Key Point Mental Health and Bayview Medical Center. Professionals at the Bayview Medical Center diagnosed T.W. with separation anxiety disorder, major depressive disorder, dysthymic disorder, receptive expressive language disorder, and eventually with pervasive developmental disorder. T.W. is verbal, but his receptive and expressive communication abilities are impaired, as are his coping abilities and interpersonal relationship skills.
As a student with a disability, T.W. was eligible for and received special education services at the public schools he attended. School officials initially classified T.W. as a student with a speech and language impairment. The officials later reclassified T.W. as a student with an emotional disturbance, and then as a student with autism or pervasive developmental disorder. T.W. exhibited several behavioral problems at the schools he attended in Baltimore, and these problems became more severe when he started middle school. T.W. struggled to obey rules, participate in class activities, and complete his work. He was aggressive toward himself and others; pushed, growled, and bit; threatened to blow up the school and to report false allegations of staff abuse; cursed; climbed on objects inappropriately; and scratched his head excessively. Crisis intervention staff at the middle school T.W. attended in Baltimore physically restrained him and removed him from the classroom on several occasions.

B. Incidents Leading to T.W.’s Complaint

When T.W. was fourteen years old, he and his mother moved from Baltimore to Orlando, Florida, to escape his mother’s abusive boyfriend. T.W. enrolled in the seventh grade at South Seminole Middle School in May 2004. T.W. was in Garrett’s *594autism class from May 2004 until the end of that school year, and he returned to Garrett’s class for the eighth grade in August 2004. T.W. was in Garrett’s classroom in the afternoons; he spent the mornings in another teacher’s classroom.
Two aides assisted Garrett in the classroom. The first, Jennifer Rodriguez, assisted Garrett during both the spring and fall of 2004. The second, Sabrina Mort, assisted Garrett during the fall of 2004.
When T.W. enrolled at South Seminole in 2004, Garrett had been an autism teacher at the school for about four years. Garrett previously had taught mentally disabled students at Indian Trails Middle School, another school in Seminole County, for seven or eight years. In 1999 and 2000, administrators at Indian Trails received four complaints that Garrett had mistreated her students. Administrators at Indian Trails investigated three of these complaints and concluded that there was insufficient evidence to warrant disciplinary action against Garrett. The Professional Standards Division of the School Board investigated the fourth complaint in conjunction with a local law enforcement agency, but the investigation was unable to substantiate the complaint. Administrators also received complaints from parents that Garrett was “strict and rigid” and that she was aggressive in her tone and demeanor.
By March 2000, the executive director of middle schools for Seminole County was aware of “an escalating problem [of parental complaints] with Garrett.” He advised the superintendent to transfer Garrett from Indian Trails to a different school in Seminole County. In June 2000, the School Board approved Garrett’s transfer from Indian Trails to South Seminole. No one informed the principal of South Seminole about the complaints of abuse that had been lodged against Garrett at Indian Trails, and no one advised the principal to monitor Garrett for potential abuse.
Garrett engaged in a number of abusive behaviors while she was a teacher at South Seminole, several of which are relevant to this appeal. Garrett used profanity in her classroom daily and directed it at her students, including T.W. Garrett told T.W. that he stinks and called him lazy, an asshole, a pig, and a jerk. She frequently teased T.W. and agitated him until he became angry. Once, when Mort cautioned Garrett that she should “watch what she was saying because the kids could go home and tell the parents everything she said,” Garrett responded that the students “were all stupid shits and dumb asses and they would ... never go home and tell.” Mort testified that, at least once a week, Garrett would “pick and nag at [T.W.] until he would just get to the point where he just couldn’t take it anymore.” Garrett often restrained her students after doing something to upset or anger them.
Garrett had a reputation as a disciplinarian. She used physical force against several of her students, including T.W. Garrett spanked one student and hit another student on the back of the head multiple times after the students had urinated on themselves; she flicked a student’s ears until they were “blood red”; she bent a student’s thumb backwards until the student screamed; she raised her fists at a student; and she restrained several students in an inappropriate manner.
Garrett also failed to protect her students from harm. When one of Garrett’s assistants tried to stop a student from repeatedly banging his head on the desk, Garrett said, “If the little shit wants to bang his head, let him bang his head.” On several occasions, Garrett left a student in clothing soiled by urine and feces.
*595Garrett used physical force against T.W. on five separate occasions. T.W. was slightly over five feet tall and weighed about 150 pounds when these incidents occurred. Garrett was nearly six feet tall and weighed about 300 pounds. Garrett had completed two courses on physical restraint techniques and was certified in crisis prevention intervention.
The first incident occurred in the spring of 2004, only a few days after T.W. had enrolled at South Seminole. Garrett said something to T.W. to provoke him, T.W. and Garrett argued, and T.W. became upset. Garrett told T.W. to go to the cool down room. T.W. refused, called Garrett “Michael Jackson,” “a pervert,” and “a child molester,” and threatened to have Garrett arrested. Garrett left her seat and approached T.W. She put T.W. on the floor with his face to the ground, straddled him so that her pelvic area was on top of his buttocks, and pulled his arms behind his back. Garrett told T.W. that she would release him when he followed her commands. According to a witness, Rodriguez, Garrett’s method of restraint was inappropriate. The entire incident lasted no more than five minutes, and T.W. did not suffer any physical injuries.
The second incident occurred during the fall of 2004. While T.W. was seated at a table, Garrett asked him to do something. Instead of complying with Garrett’s request, T.W. rose from the table and walked away. Garrett attempted to restrain T.W. while he stood, but T.W. turned around and began swinging his hands at her. Garrett forced T.W. to the floor and pulled his right leg up against the back of his left leg. Garrett held T.W. in this position for two to three minutes. After T.W. calmed down, Garrett released him, and T.W. returned to the table. A witness, Mort, observed that “the strength that [Garrett] took [T.W.] down with ... was hard,” and “[t]hey both probably got hurt that day.” Mort testified that it was inappropriate for Garrett to pull T.W.’s leg up in that manner.
The third incident also occurred during the fall of 2004. T.W. started scratching an insect bite while he was in Garrett’s classroom. Garrett asked him to stop, but he continued scratching. According to Mort, T.W. “kept digging and digging at it, scratching and scratching at it” until his skin became “red and raw looking.” Garrett approached the table where T.W. was seated and pushed T.W.’s arms down to prevent him from scratching the bite. T.W. began “screaming and hollering and cussing.” Garrett pulled T.W. up from his chair without sliding his chair away from the table, which caused T.W.’s legs to hit the edge of the table. Then Garrett forced T.W. against the table, held his arms behind his back, and placed her weight against his back to hold him in that position. Garrett held T.W. in that position for about three minutes, even though T.W. told Garrett more than once that she was hurting him. Garrett told T.W. that she would release him as soon as he agreed to do his work. True to her word, Garrett released T.W. when he told her he would return to his work. Instead of returning to his work, T.W. kept scratching the insect bite. Garrett told T.W. to go to the cool down room, but he refused.
Garrett then led T.W. into the cool down room and shut the door. When T.W. started “hollering,” Garrett went into the cool down room with T.W. and shut the door behind her. Mort heard T.W. scream, “leave me alone,” “stop it,” and “you’re hurting me.” She also heard furniture moving around inside the room. Garrett came out of the room and shut the door, and several minutes later T.W. came out of the room. His hair and clothing were disheveled, and he was yelling, “you *596hurt me,” and “I hate you,” at Garrett. He called Garrett a pervert and told her that he was going to ask his mother to report Garrett because Garrett “hurts people.” After T.W. left the cool down room, he crawled underneath a table in the classroom and began growling. Eventually, Alexis Agosto, the vice principal of South Seminole, came to the classroom to help calm T.W. The next day, T.W.’s mother sent a note to school asking why Garrett had twisted T.W.’s arm and shoved him against the wall in the cool down room. Mort testified that she could not say that anything inappropriate occurred in the cool down room.
Rodriguez observed a fourth incident but could not recall exactly when it occurred or what caused it. While T.W. was standing, Garrett used one of her hands to pin both of T.W.’s hands behind his back and kept them there as she guided him to the cool down room. According to Rodriguez, it is inappropriate to pull a student’s arms behind his back because “it can cause asphyxiation.”
Mort observed a fifth incident during the fall of 2004. Garrett had placed T.W. in the cool down room and turned off the lights. Garrett sat in front of the door to block the exit. After at least five minutes, Garrett opened the door. T.W. was mumbling when he came out of the cool down room, but he had calmed down. As T.W. came out of the room, Garrett stuck her foot out and tripped him, causing him to stumble. Mort testified that she believed Garrett intended to trip T.W., and that it was not an accident. There is no evidence that T.W. fell or was injured in this incident.
T.W.’s mother, Tracy Wilson, observed bruises on T.W.’s lower arms on two occasions. When she asked T.W. what caused the bruises, T.W. said that Garrett had hurt him. Wilson never sought medical treatment for the bruises, never confronted Garrett about the bruises, and never asked to observe Garrett’s class.
T.W.’s behavior deteriorated because of his experience in Garrett’s classroom. According to Wilson, T.W. had trouble sleeping, became stressed, developed trust issues and panic attacks, started “urinating all over the place,” cried to and from school, and refused to close doors. Dr. Day, a psychologist retained by Wilson, concluded that Garrett’s actions “aggravated [T.W.’s] developmental disability, increasing his anger, and decreasing his adaptive functioning.” Dr. Day also opined that T.W.’s decision to drop out of school “can be directly traced back to his experiences with Ms. Garrett.” Dr. Up-church, another psychologist retained by Wilson, concluded that T.W. “was indeed traumatized and abused in the school environment when he was under the care of ... Garrett.” Dr. Upchurch explained that “[t]he systemized application of harsh words and actions towards the students in the class and towards [T.W.] himself created an environment of danger and fear ..., which resulted in his exhibiting symptoms of Post Traumatic Stress Disorder.” Because T.W. was “one of the higher functioning students in the class[,] ... [h]is inability to protect the [other students] created a sense of guilt and powerlessness.” Like Dr. Day, Dr. Upchurch concluded that T.W.’s “distress and inability to feel safe at school eventually caused [him] to drop out of school.”
On Friday, October 22, 2004, Mort and Rodriguez met privately with the vice principal of South Seminole, Agosto, to express their concerns about Garrett’s behavior in the classroom. Rodriguez never had expressed any concerns about Garrett’s behavior to Agosto before this meeting, and Mort had mentioned to Agosto only in *597passing that Garrett “was being too rough with the kids.”
Mort and Rodriguez decided to meet with Agosto because of an incident that had occurred the previous day. Garrett had used her full body weight to restrain a student on top of his desk and had held the student’s head down so that his neck was against the edge of his desk, which caused his eyes to swell and his lips to turn blue. Agosto expressed Mort’s and Rodriguez’s concerns to the principal of South Seminole, Robin Dehlinger. The following Monday, Agosto and Dehlinger called Florida’s child abuse hotline to report the allegations, asked Garrett to leave the school grounds, and suspended her with pay.
Police arrested Garrett on charges of child abuse on November 10, 2004. Garrett resigned her teaching position two days later. Garrett was charged in a Florida court with five counts of child abuse based on allegations that Garrett abused four of T.W.’s classmates, but the state dropped one count at trial. The jury deliberated on two counts and returned a verdict of guilty on one count, but the court withheld adjudication.
After Garrett was suspended, an investigator for the Professional Standards Division seized the computers that were in Garrett’s classroom and performed a forensic analysis. Mort and Rodriguez had alleged that Garrett engaged in masochistic or sadistic sexual behavior outside the classroom and that she may have used the computers to facilitate these encounters. The investigator discovered images on the hard drive of one of the computers of Garrett engaged in sexual acts that were masochistic or sadistic in nature. Dr. Danziger, a psychiatrist retained by T.W., opined that Garrett likely “suffered from both sexual masochism and sexual sadism.” According to Dr. Danziger, Garrett’s verbal and physical abuse of her students was “consistent with someone whose private sadistic sexual practices spilled over into the classroom setting.”

C. Procedural History

T.W., by his next friend, mother, and natural guardian, Tracy Wilson, filed a complaint against Garrett and the School Board. T.W.’s complaint asserted three claims. First, the complaint alleged that Garrett and the School Board violated his right under the Due Process Clause of the Fourteenth Amendment “to be free from unnecessary and unreasonable force or intentional, reckless or deliberately indifferent or oppressive conduct that causes emotional or psychological harm,” 42 U.S.C. § 1983. Second, the complaint alleged that the School Board discriminated against T.W. on the basis of his disability, in violation of section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a). Third, the complaint alleged that the School Board negligently hired, supervised, or retained Garrett, in violation of Florida law.
Both Garrett and the School Board moved for a summary judgment against all claims. The district court granted the motions as to the federal claims and declined to exercise supplemental jurisdiction over the claim under Florida law, which was dismissed without prejudice. Because the district court concluded that the federal claims against Garrett failed as a matter of law, the district court did not decide whether Garrett was entitled to qualified immunity.
II. STANDARD OF REVIEW
We review a summary judgment de novo, applying the same legal standard as the district court. Peterson, 504 F.3d at 1336. “Summary judgment is warranted only when ‘there is no genuine issue as to any material fact and ... the moving party *598is entitled to judgment as a matter of law.’ ” Id. (quoting Fed.R.Civ.P. 56(c)). A dispute as to a material fact is “genuine” only “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986). In reviewing a summary judgment, we view all facts and draw all reasonable inferences from those facts in favor of the nonmoving party. Peterson, 504 F.3d at 1336.
III. DISCUSSION
We divide our discussion of this appeal in two parts. We first discuss whether a reasonable jury could conclude that Garrett or the School Board violated T.W.’s right to due process under the Fourteenth Amendment. We then discuss whether a reasonable jury could conclude that the School Board discriminated against T.W. solely by reason of his disability, in violation of section 504 of the Rehabilitation Act.

A. Substantive Due Process

The Due Process Clause protects individuals against arbitrary exercises of government power, but “only the most egregious official conduct can be said to be ‘arbitrary in the constitutional sense.’ ” County of Sacramento v. Lewis, 523 U.S. 833, 845-46, 118 S.Ct. 1708, 1716, 140 L.Ed.2d 1043 (1998) (quoting Collins v. City of Harker Heights, 503 U.S. 115, 129, 112 S.Ct. 1061, 1071, 117 L.Ed.2d 261 (1992)). To be arbitrary in the constitutional sense, an executive abuse of power must “shock[ ] the conscience.” Id. at 846, 118 S.Ct. at 1717. “[T]he constitutional concept of conscience shocking duplicates no traditional category of common-law fault, but rather points clearly away from liability, or clearly toward it, only at the ends of the tort law’s spectrum of culpability.” Id. at 848, 118 S.Ct. at 1717. The Due Process Clause does not “imposte] liability whenever someone cloaked with state authority causes harm.” Id. “[C]on-duct intended to injure in some way unjustifiable by any government interest is the sort of official action most likely to rise to the conscience-shocking level.” Id. at 849, 118 S.Ct. at 1718. Both this Court and the Supreme Court have “said repeatedly that the Fourteenth Amendment is not a ‘font of tort law” that can be used, through section 1983, to convert state tort claims into federal causes of action.” Neal ex rel. Neal v. Fulton County Bd. of Educ., 229 F.3d 1069, 1074 (11th Cir.2000); see also Lewis, 523 U.S. at 848, 118 S.Ct. at 1718. Nevertheless, “excessive corporal punishment, at least where not administered in conformity with a valid school policy authorizing corporal punishment ... may be actionable under the Due Process Clause when it is tantamount to arbitrary, egregious, and conscience-shocking behavior.” Neal, 229 F.3d at 1075.
As a threshold matter, we must address T.W.’s contention that Garrett’s actions do not constitute corporal punishment because our resolution of this issue “dictates the kind of analysis we must adopt for [his] claim.” Id. at 1072. T.W. asserts that evidence that Garrett verbally abused her students, physically abused students other than T.W., and engaged in sadistic sexual behavior supports an inference that Garrett restrained T.W. out of malice and sadism, not for the purpose of discipline. “Not all corporal punishment cases arise under ... circumstances” where “school officials, subject to an official policy or in a more formal disciplinary setting, mete out spankings or paddlings to a disruptive student.” Id. Many “involve less traditional, more informally-administered, and more severe punishments.” Id. The key inquiry is not what *599form the use of force takes but whether the use of force is “related to [the student’s] misconduct at school and ... for the purpose of discipline.” Id. at 1073; see also Gottlieb ex rel. Calabria v. Laurel Highlands Sch. List., 272 F.3d 168, 173-74 (3d Cir.2001).
The evidence overwhelmingly establishes that Garrett’s use of force during the first four incidents was related to T.W.’s disruptive or self-injurious conduct and was for the purpose of discipline. Garrett’s intent to discipline T.W. during the first incident is evidenced by her statement to T.W. that she would release him when he followed her instructions. Garrett’s intent to discipline T.W. during the second incident is evidenced by Mort’s testimony that Garrett released T.W. as soon as T.W. calmed down. Garrett’s intent to discipline T.W. during the third incident is evidenced by Garrett’s statement to T.W. that she would release him when he agreed to do his work, and by Mort’s testimony that Garrett did release T.W. when he agreed to comply with her instructions. Garrett’s intent to discipline T.W. during the fourth incident is evidenced by Rodriguez’s testimony that Garrett restrained T.W. while she guided him to the cool down room.
With respect to the fifth incident, when Garrett tripped T.W. as he left the cool down room, the evidence supports a reasonable inference that Garrett’s use of force was unrelated to T.W.’s disruptive behavior and lacked a disciplinary purpose. This Court has yet to articulate the analysis that applies when a school official’s use of force does not constitute corporal punishment. T.W. contends that we should perform an analysis that is different from the analysis we perform for corporal punishment, but he never explains that alternative analysis, and he acknowledges that “it is clear that the ‘shocks the conscience’ standard is applicable” because he brought his claim under the Fourteenth Amendment. Our decisions involving complaints of excessive force filed by pre-trial detainees instruct that a government official’s use of force violates the Fourteenth Amendment only if it shocks the conscience. See, e.g., Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir.2009). We need not determine the precise analysis we should employ in evaluating whether the use of force by a school official rises to that level because, under any analysis, it is inconceivable that tripping a student and causing the student to stumble, without more, violates the Constitution. “A range of teacher conduct exists that is neither corporal punishment nor so conscience-shocking as to trigger a substantive due process violation.” Peterson, 504 F.3d at 1337 n. 4. The tripping incident falls within that range. We next consider whether Garrett’s use of force during the first four incidents violated T.W.’s right to be free from excessive corporal punishment.
T.W.’s claim of excessive corporal punishment has “an objective and a subjective component, both of which must be met before a school official may be subject to liability.” Neal, 229 F.3d at 1075 n. 3. The evidence must support a reasonable inference that the punishment is “obviously excessive” as an objective matter and that Garrett “subjectively intend[ed] to use that obviously excessive amount of force in circumstances where it was foreseeable that serious bodily injury could result.” Id. To determine whether a use of force is “obviously excessive, we consider the totality of the circumstances.” Id. at 1075. Three factors are particularly relevant: “(1) the need for the application of corporal punishment, (2) the relationship between the need and amount of punishment administered, and (3) the extent of the injury inflicted.” Id. Because Neal *600instructs us to consider the totality of the circumstances, we also take into account T.W.’s disability.
We first consider the need for Garrett’s use of force against T.W. Even Garrett acknowledged in her deposition that a teacher should use physical force against an autistic student only as a last resort. In considering whether there was a need to use force, we do not express any judgment as to the desirability of corporal punishment as a policy matter. Instead, we look at the circumstances surrounding Garrett’s use of force to determine whether the force is “capable of being construed as an attempt to serve pedagogical objectives.” Gottlieb, 272 F.3d at 174.
The evidence establishes that Garrett’s use of force against T.W. “is capable of being construed as an attempt” to restore order, maintain discipline, or protect T.W. from self-injurious behavior. Id. During the first incident, Garrett restrained T.W. only after he refused to go to the cool down room, called Garrett names, and threatened to have her arrested. During the second incident, Garrett restrained T.W. after he refused to follow her instructions and swung his hands at her. During the third incident, Garrett restrained T.W. after he refused to stop scratching an insect bite that was “red and raw looking.” There is no evidence as to what prompted Garrett to pin T.W.’s arms behind his back during the fourth incident, but the restraint occurred while Garrett was leading T.W. to the cool down room, which suggests that the restraint served some pedagogical objective.
T.W. contends that the need for Garrett’s use of force was “non-existent” because Garrett provoked him to misbehave. Although there is evidence that Garrett frequently teased T.W. and agitated him until he became angry, there is scant evidence that Garrett provoked T.W. to disrupt class during the four incidents described above. The only evidence in this regard is Rodriguez’s testimony that Garrett said something to provoke an argument with T.W. during the first incident, but Rodriguez explained that Garrett had angered T.W. by telling him that he should expect a different teaching style in her classroom. This evidence does not support a reasonable inference that Garrett provoked T.W. to misbehave so that she could restrain him.
T.W. also contends that evidence that Garrett verbally abused her students, physically abused students other than T.W., and engaged in sadistic sexual behavior establishes that Garrett acted out of malice and sadism and lacked a legitimate justification to use force, but the objective component of T.W.’s excessive force claim does not concern the “subjective intent of the school official.” Peterson, 504 F.3d at 1337 n. 5. “[I]f the use of force was objectively reasonable' — 'that is, if it ‘was not excessive as a matter of law and was a reasonable response to the student’s misconduct’ — then the subjective intent of the school official is unimportant.” Id. (quoting Wise v. Pea Ridge Sch. Dist., 855 F.2d 560, 563 n. 4 (8th Cir.1988)). Consequently, evidence as to Garrett’s subjective intent does not affect our determination of whether, viewed objectively, the circumstances provided Garrett with a reason to use force. We conclude that during each of the four incidents when Garrett restrained T.W. there was at least “some reason ... for [Garrett’s] use of force.” Id. at 1338. Although Garrett may have resorted to physical force too soon or when alternative disciplinary methods would have sufficed, we cannot say that Garrett’s use of force was “wholly unjustified by a government interest.” Id. at 1336.
*601We next consider the relationship between the need for the use of force and the amount of force administered. With respect to the four incidents involving restraints, the evidence establishes that Garrett restrained T.W. inappropriately. The straddling technique Garrett employed during the first incident was inappropriate. Garrett “took [T.W.] down ... hard” during the second incident and pulled T.W.’s leg up in an inappropriate manner. Garrett caused T.W.’s legs to hit the edge of the table during the third incident, when she pulled T.W. up from his chair without sliding it away from the table. The technique Garrett employed during the fourth incident to pin T.W.’s arms behind his back was dangerous because it can cause asphyxiation. On the other hand, the evidence also establishes that Garrett restrained T.W. only until he calmed down or agreed to comply with her instructions, and each incident lasted, at most, several minutes. Garrett told T.W. during the first incident that she would release him when he agreed to follow her commands. Garrett released T.W. from the restraint she imposed during the second incident when T.W. became calm. Similarly, Garrett released T.W. from the restraint she imposed during the third incident when T.W. agreed to complete his work. Although T.W. has presented evidence that Garrett could have restrained T.W. in a less harmful manner, “the amount of force at issue here was [not] totally unrelated” to the need for the use of force. Id. at 1337.
Finally, we consider the extent of T.W.’s injuries. Though the “extent and nature of the injury” is only one factor in our analysis, it is an important factor. See Neal, 229 F.3d at 1076. For example, this Court concluded that choking a student until he lost his breath and sustained blue and red bruises and a scratch on his neck was not obviously excessive because “the extent of the student’s bodily injury was not serious.” Peterson, 504 F.3d at 1334-35, 1337. By contrast, hitting a student in the eye with a metal weight lock, permanently destroying the eye, was obviously excessive, Neal, 229 F.3d at 1076, as was striking a student with a metal cane on the head, ribs, and back with sufficient force to cause a large knot and continuing migraine headaches, Kirkland ex rel. Jones v. Greene County Bd. of Educ., 347 F.3d 903, 904 (11th Cir.2003).
T.W. suffered only minor physical injuries. His mother saw bruises, but there is no evidence that T.W. experienced anything more than transient pain as a result of Garrett’s restraints, and T.W. never received medical treatment for any physical injuries. See Peterson, 504 F.3d at 1337.
Unlike the plaintiffs whose claims we considered in Neal, Peterson, and Kirkland, T.W. presents evidence of psychological injury. Viewed in the light most favorable to T.W., this evidence establishes that Garrett’s conduct aggravated T.W.’s developmental disability, exacerbated his behavioral problems, and caused symptoms of post traumatic stress disorder. This Court has never considered whether corporal punishment that causes only psychological injuries can amount to a violation of substantive due process. We are mindful that students like T.W., who suffer from severe developmental disabilities, are particularly vulnerable to psychological harm, and that psychological injuries can be as traumatic, if not more traumatic, than physical injuries. It is clear that “[p]laintiffs have not fared well where psychological damage forms either the sole basis of or is an element of the plaintiffs substantive due process claim,” Dockery v. Barnett, 167 F.Supp.2d 597, 603 (S.D.N.Y.2001), but we can imagine a case where an exercise of corporal punishment — even one *602that causes only psychological injury— “might be so severe that it would amount to torture equal to or greater than the stomach pumping abuse condemned in Rochin,” Abeyta ex rel. Martinez v. Chama Valley Indep. Sch. Dist., 77 F.3d 1253, 1258 (10th Cir.1996); see also Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952).
We need not decide whether corporal punishment that causes only psychological harm is categorically below the constitutional threshold. After considering the totality of the circumstances, including T.W.’s psychological injuries, we conclude that Garrett’s conduct was not so arbitrary and egregious as to support a complaint of a violation of substantive due process. We do not condone the use of force against a vulnerable student on several occasions over a period of months, but no reasonable jury could conclude that Garrett’s use of force was obviously excessive in the constitutional sense. Peterson, 504 F.3d at 1336-38; see also Brown ex rel. Brown v. Ramsey, 121 F.Supp.2d 911, 923-25 (E.D.Va.2000). Because Garrett’s use of force was not obviously excessive, we need not consider whether the force Garrett used presented a reasonably foreseeable risk of serious bodily injury. Peterson, 504 F.3d at 1338 n. 6.
Our decision “comports with the Supreme Court’s mandate to remain vigilant in policing the boundaries separating tort law from constitutional law.” Nix v. Franklin County Sch. Dist., 311 F.3d 1373, 1379 (11th Cir.2002). Although the circumstances that gave rise to T.W.’s claim are truly unfortunate, the Due Process Clause imposes liability only in “extraordinary circumstances.” Id. We disapprove of Garrett’s alleged actions in no uncertain terms, and we are sympathetic to the harm that T.W. and his classmates suffered as a result of Garrett’s misconduct. Nevertheless, we cannot say that the exercises of corporal punishment and force in this appeal are “ ‘so brutal, demeaning and harmful as literally to shock the conscience of the court.’ ” Neal, 229 F.3d at 1075 (quoting Hall v. Tawney, 621 F.2d 607, 613 (4th Cir.1980)).
The dissent makes much of collateral evidence that parents at Indian Trails lodged complaints against Garrett, that Garrett verbally and physically abused T.W.’s classmates at South Seminole, and that Garrett bullied her aides and her fellow teachers. This evidence undoubtedly paints Garrett in a negative light, but it does not support a conclusion that Garrett’s use of force against T.W. was obviously excessive. T.W. seeks to hold Garrett liable only for the harm she caused him, not his classmates or Garrett’s students at Indian Trails. Many of T.W.’s classmates filed their own complaints against Garrett, and the same district court that granted Garrett’s motion for summary judgment as to T.W.’s claims has permitted several of those complaints to proceed. See, e.g., M.S. ex rel. Soltys v. Seminole County Sch. Bd., 636 F.Supp.2d 1317, 1326 (M.D.Fla.2009) (denying Garrett’s motion for summary judgment where complaint alleged that Garrett slammed a mentally retarded and severely autistic student against a desk and pushed his head down against the desk until his lips turned purple, among other incidents).
The dissent accuses us of ignoring or discounting evidence that suggests that Garrett knew her conduct was inappropriate and that Garrett acted with malice, but Garrett’s state of mind is wholly irrelevant to our inquiry under the objective component of Neal. As we explained in Peterson, “if the use of force was ... not excessive as a matter of law and was a reasonable response to the student’s misconduct — then the subjective intent of the *603school official is unimportant.” 504 F.3d at 1337 n. 5 (internal quotation marks omitted); see also Neal, 229 F.3d at 1075 n. 3; Wise, 855 F.2d at 563 n. 4 (explaining that, if the force was not excessive as a matter of law, “the intent of the one who administers the punishment is irrelevant”). Because we determined that Garrett’s conduct was not obviously excessive, we need not ask whether Garrett was aware that her use of force was inappropriate or whether she intended to harm T.W.
The dissent also accuses us of ignoring or discounting evidence related to Garrett’s use of force against T.W., but we have carefully considered the circumstances surrounding each use of force and evaluated those incidents individually and collectively. Unlike the dissent, however, in determining whether Garrett’s conduct was so brutal and inhumane as to amount to a constitutional violation, we have remained mindful that the Due Process Clause does not “imposte] liability whenever someone cloaked with state authority causes harm.” Lewis, 523 U.S. at 848, 118 S.Ct. at 1717. Even viewing all the evidence in the light most favorable to T.W. and drawing all reasonable inferences in his favor, T.W.’s claim against Garrett fails as a matter of law because Garrett’s conduct is not the kind of “arbitrary, egregious, and conscience-shocking behavior” that is actionable under the Constitution. Neal, 229 F.3d at 1075. We do not suggest, as the dissent contends we do, that any disciplinary act undertaken by a teacher is per se reasonable. Nor could we, in the light of precedents such as Neal. We conclude instead that Garrett’s actions against T.W. do not rise to the exacting standard required under the Due Process Clause.
We also reject T.W.’s contention that his claim against Garrett should survive summary judgment because a genuine issue of material fact exists as to whether Garrett sexually abused him. The district court rejected this argument because T.W. had never alleged sexual abuse in his complaint and had failed to present evidence that would support a reasonable inference that sexual abuse occurred. We agree with the district court. The only evidence T.W. offers in support of his allegations of sexual abuse is speculative, and no reasonable jury could conclude that Garrett sexually abused T.W. on the basis of this evidence.
The district court also correctly granted summary judgment against T.W.’s claim under section 1983 against the School Board. “[T]o impose § 1983 liability on a municipality, a plaintiff must show: (1) that his constitutional rights were violated; (2) that the municipality had a custom or policy that constituted deliberate indifference to that constitutional right; and (3) that the policy or custom caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.2004). Because no reasonable jury could conclude that Garrett violated T.W.’s constitutional rights, T.W.’s dependent claim against the School Board fails too.

B. Section 504 of the Rehabilitation Act

Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual with a disability in the United States ... shall, solely by reason of her or his disability, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The only issue on appeal is whether the School Board subjected T.W. to discrimination “solely by reason of ... his disability.” Id. To succeed on his discrimination claim under section 504, T.W. must prove, by a preponderance of the evidence, “that *604the [School Board] intended to discriminate against him on the basis of his disability.” Berg v. Fla. Dep’t of Labor & Employment Sec., 163 F.3d 1251, 1255 (11th Cir.1998).
T.W. advances two distinct theories of liability under section 504. First, he asserts that the School Board itself intentionally discriminated against him when it “place[d] a teacher with a proclivity toward abuse with students who would not complain.” Second, he asserts that Garrett intentionally discriminated against him and the School Board is liable for Garrett’s misconduct under the theory of respondeat superior. We address each theory of liability in turn, and we conclude that T.W.’s claim under the Rehabilitation Act fails as a matter of law under either theory.
First, no reasonable jury could conclude that the School Board itself intentionally discriminated against T.W. on the basis of his disability. This Court has not decided whether to evaluate claims of intentional discrimination under section 504 under a standard of deliberate indifference or a more stringent standard of discriminatory animus, see Wood v. President & Trs. of Spring Hill Coll., 978 F.2d 1214, 1218-20 (11th Cir.1992), but we need not resolve that question in this appeal because T.W.’s claim fails as a matter of law under either standard. Under the more lenient standard of deliberate indifference, a plaintiff must prove that the defendant knew that harm to a federally protected right was substantially likely and that the defendant failed to act on that likelihood. Duvall v. County of Kitsap, 260 F.3d 1124, 1139 (9th Cir.2001). The record establishes that school administrators or the Professional Standards Division of the School Board investigated all complaints of abuse that parents lodged against Garrett and that they were unable to substantiate the complaints. Because it investigated the complaints and was unable to substantiate them, the School Board did not know that it was substantially likely that a violation of federally protected rights would occur. See Brooks v. Scheib, 813 F.2d 1191, 1193 (11th Cir.1987). Although evidence that the School Board applied its policies or rules unevenly with respect to disabled students would constitute circumstantial evidence of intentional discrimination, there is no such evidence here. See Berg, 163 F.3d at 1255.
Second, we consider whether the School Board is liable for Garrett’s misconduct under a theory of respondeat superior. Although this Court has yet to decide whether the Rehabilitation Act permits respondeat superior liability, we have held that its companion statute, the Americans with Disabilities Act, permits an employer to be held liable for the actions of its agents. Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir.1996). This Court “rel[ies] on cases construing [the Rehabilitation Act and the Americans with Disabilities Act] interchangeably” because “the same standards govern discrimination claims” under both statutes. Allmond v. Akal Sec., Inc., 558 F.3d 1312, 1316 n. 3 (11th Cir.2009).
Even assuming that the Rehabilitation Act, like the Americans with Disabilities Act, permits the School Board to be held vicariously liable for Garrett’s actions, T.W.’s claim fails because no reasonable jury could conclude that Garrett intentionally discriminated against T.W. solely by reason of his disability. Although there is evidence that Garrett harbored animosity for T.W. and other students entrusted to her care, that evidence does not support a reasonable inference that Garrett abused T.W. solely because of his disability. See Schwarz v. City of Treasure Island, 544 F.3d 1201, 1212 n. 6 (11th Cir.2008). In all but the tripping incident, the evidence *605overwhelmingly establishes that Garrett restrained T.W. because he engaged in disruptive or self-injurious behavior. With respect to the tripping incident, even if the evidence supports an inference that Garrett tripped T.W. solely because of his disability, no reasonable jury could conclude that this isolated incident deprived T.W. of his right to equal educational opportunity. See Berg, 163 F.3d at 1257 (noting that section 504 provides “the right to enjoy access ... as if he were non-disabled”). T.W.’s claim against the School Board under section 504 of the Rehabilitation Act fails as a matter of law.
IV. CONCLUSION
We AFFIRM the summary judgment in favor of Garrett and the School Board.